Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 1 of 54




                   Exhibit 2
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 2 of 54




ARCHER INVESTOR DECK 2021                                                                      PRIVATE
                                                                                                   PRIVATE
                                                                                                       AND CONFIDENTIAL   1
                                                                                                           AND CONFIDENTIAL
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 3 of 54




ARCHER INVESTOR DECK 2021                                                                      PRIVATE AND CONFIDENTIAL   2
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 4 of 54




ARCHER INVESTOR DECK 2021                                                                      PRIVATE AND CONFIDENTIAL   3
                                 Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 5 of 54




ATLAS CREST INVESTMENT CORP. (“ATLAS CREST”)                                   ATLAS CREST INVESTMENT THESIS



                    KEN MOELIS




                    MICHAEL
                    SPELLACY




ARCHER INVESTOR DECK 2021                1   ARCHER                                                  PRIVATE AND CONFIDENTIAL   4
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 6 of 54




 TRANSACTION STRUCTURE                           VALUATION                           CAPITAL STRUCTURE




ARCHER INVESTOR DECK 2021           1   ARCHER                                                 PRIVATE AND CONFIDENTIAL   5
                                 Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 7 of 54




Designing and developing electric        Unique technology design driving
vertical takeoﬀ and landing (eVTOL)      superior aircraft performance, safety,
aircraft for use in Urban Air Mobility   and mass manufacturing




Morgan Stanley estimates Urban Air       $1.0 billion in orders from United
Mobility to be up to a $1.5 to approx    Airlines and option for additional $500
$3.0 trillion industry by 2040(1)        million of aircraft(2)




Highly experienced team with over        Strategic Collaboration Agreement with
200 years of combined eVTOL              Stellantis, the 4th largest automotive
development experience                   manufacturer in the world by volume
                                         with expertise in high-volume
                                         composites



ARCHER INVESTOR DECK 2021                1   ARCHER                                                 PRIVATE AND CONFIDENTIAL   6
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 8 of 54




  1




ARCHER INVESTOR DECK 2021                                                                      PRIVATE AND CONFIDENTIAL   7
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 9 of 54




ARCHER INVESTOR DECK 2021           WELCOME                                                    PRIVATE AND CONFIDENTIAL   8
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 10 of 54



               KEN MOELIS            MARC LORE                          ADAM                      BRETT
                                                                        GOLDSTEIN                 ADCOCK




     VISIONARY ENTREPRENEURS & INVESTORS BACKING ARCHER




ARCHER INVESTOR DECK 2021           WELCOME                                                     PRIVATE AND CONFIDENTIAL   9
                             Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 11 of 54




                    BRETT                      ADAM                        TOM                          DONALD
                    ADCOCK                     GOLDSTEIN                   MUNIZ                        STEWART




                    GEOFF                      ERIC                        JULIEN                       LOUISE
                    BOWER                      WRIGHT                      MONTOUSSE                    BRISTOW




ARCHER INVESTOR DECK 2021            WELCOME                                                     PRIVATE AND CONFIDENTIAL   10
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 12 of 54




ARCHER INVESTOR DECK 2021           1   ARCHER                                                  PRIVATE AND CONFIDENTIAL   11
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 13 of 54




PARTNERSHIP




STRATEGIC BENEFITS




ARCHER INVESTOR DECK 2021           1   ARCHER                                                  PRIVATE AND CONFIDENTIAL   12
                                   Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 14 of 54




                                   TOM MUNIZ                                              GEOFF BOWER   In addition, we’ve added
                                                                                                        Commercial Aerospace




                                                                                                                 ERIC                   VICENTE




   ALAN          NANSI      JING        PIETER                DAMIEN     KEVIN   MATT       SID



                                                                                                                 FELISA                 JOE




   SONJA         NATHAN     DEJA        ANDREW                NATE       NORIO   DARIO



                                                                                                                 JESSE




   SCOTT         DIEDERIK   DONALD      KEVIN                 GIOVANNI   ILYA    JENNER




   JOHNNY        ALLEN      MELANIE     RANJEET               ALFONSO    NIHAR   PETER




ARCHER INVESTOR DECK 2021                        1   ARCHER                                                         PRIVATE AND CONFIDENTIAL   13
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 15 of 54




  2




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   14
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 16 of 54
                                                60 MILES,
                             $3.30/MI                              45 DB         0 EMISSIONS
                                                 150MPH




ARCHER INVESTOR DECK 2021           2   MAKER                                                   PRIVATE AND CONFIDENTIAL   15
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 17 of 54




ARCHER INVESTOR DECK 2021           2   MAKER                                                   PRIVATE AND CONFIDENTIAL   16
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 18 of 54




ARCHER INVESTOR DECK 2021           2   MAKER                                                   PRIVATE AND CONFIDENTIAL   17
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 19 of 54




ARCHER INVESTOR DECK 2021           2   MAKER                                                   PRIVATE AND CONFIDENTIAL   18
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 20 of 54




  3




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   19
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 21 of 54




   ●
   ●




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                          PRIVATE AND CONFIDENTIAL   20
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 22 of 54




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                          PRIVATE AND CONFIDENTIAL   21
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 23 of 54




                                                                     SAN FRANCISCO




                                                                     NEW YORK CITY
                                                                       NEW YORK CITY


ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                          PRIVATE AND CONFIDENTIAL   22
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 24 of 54




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                          PRIVATE AND CONFIDENTIAL   23
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 25 of 54




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                          PRIVATE AND CONFIDENTIAL   24
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 26 of 54


                                                         ANTICIPATED ANNUAL UNIT ECONOMICS PER
                                                         RIDESHARE VEHICLE




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                           PRIVATE AND CONFIDENTIAL   25
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 27 of 54




2018-2020                        2021-2024                    2024-2027                   2027-2030




ARCHER INVESTOR DECK 2021           3   BUSINESS MODEL                                            PRIVATE AND CONFIDENTIAL   26
                                   Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 28 of 54




       CERTIFICATION        U.S. FAA             U.S. FAA             NEW ZEALAND CAA(1)   EUROPE EASA        EUROPE EASA          CHINA CAA



       PASSENGERS/VEHICLE   4                    4                    2                    4                  1                    2



       PILOTED VS
                            PILOTED              PILOTED              AUTONOMOUS           PILOTED            PILOTED              AUTONOMOUS
       AUTONOMY(1)



                            URBAN AIR                                                                         SHORT DISTANCE &     SHORT DISTANCE &
       END MARKET                                URBAN AIR MOBILITY   URBAN AIR MOBILITY   REGIONAL FLIGHTS
                            MOBILITY                                                                          TOURISM              TOURISM



       MASS MANUFACTURING
                            EASY                 COMPLEX              EASY                 COMPLEX            EASY                 EASY
       DESIGN COMPLEXITY



       KEY
                                                                                           NONE                                    NONE
       PARTNERSHIPS



       CONTRACTED ORDER
                                                 NONE                 NONE                 NONE               NONE                 NONE
       BOOK(2)



       BATTERY ENERGY
                            NO                   NO                   NO                   YES                YES                  YES
       ADVANCEMENT NEEDED



       SPEED/DISTANCE(3)    HIGH                 HIGH                 MEDIUM               LOW                LOW                  LOW




ARCHER INVESTOR DECK 2021                  3   BUSINESS MODEL                                                                    PRIVATE AND CONFIDENTIAL   27
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 29 of 54




  4




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   28
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 30 of 54

                                                     TOM                          GEOFF
                                                     MUNIZ                        BOWER




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY                                              PRIVATE AND CONFIDENTIAL   29
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 31 of 54




1                           2                        3

KEY ENABLING                SYSTEM                   MASS
TECHNOLOGIES                SIMULATION               MANUFACTURING




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY                                              PRIVATE AND CONFIDENTIAL   30
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 32 of 54




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   31
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 33 of 54




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | AIRCRAFT DESIGN                            PRIVATE AND CONFIDENTIAL   32
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 34 of 54




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | MASS MANUFACTURING                         PRIVATE AND CONFIDENTIAL   33
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 35 of 54




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | AIRCRAFT DESIGN                            PRIVATE AND CONFIDENTIAL   34
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 36 of 54




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   35
                               Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 37 of 54




MERU
                                            ENERGY                     74 kWh

                                            MAX POWER                  672 kW

                                            CELL VOLTAGE           2.9V - 4.4V




HIGH                        HIGH SAFETY AND         BEST
PERFORMANCE                 RELIABILITY             ECONOMICS




ARCHER INVESTOR DECK 2021               4   TECHNOLOGY | ELECTRIC POWERTRAIN                       PRIVATE AND CONFIDENTIAL   36
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 38 of 54




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | ELECTRIC POWERTRAIN                        PRIVATE AND CONFIDENTIAL   37
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 39 of 54




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   38
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 40 of 54




                                                                                                                QUAD
                                                                                                                REDUNDANT
                                                                                                                FLIGHT CONTROL
                                                                                                                COMPUTERS
                                                                                            DUAL
                                                                                            ANTENNA
                                                                                            GNSS
                                                                                            HEADING




                                                                                                                   TRIPLE REDUNDANT
                                                                                                                   INERTIAL NAVIGATION
                                                                                                                   SYSTEM



                                                                                                            HIGH GRADE
                                                                                                            INERTIAL
                                                                                                            NAVIGATION
                                                                            TRIPLE
                                                                                                            SYSTEM
                                                                            REDUNDANT          RADAR +
                                                                            AIR DATA           LASER
                                                                            SYSTEM             GROUND
                                                                                               ALTITUDE
                                                                                               ESTIMATION




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | AVIONICS AND FLIGHT CONTROL SOFTWARE                                 PRIVATE AND CONFIDENTIAL   39
                                      Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 41 of 54




                                                2021-2023                         2024-2026             2027            2028

   REVENUE GROWTH


   No pilot or operator frees up payload and
   space for an additional passenger            MAKER FLIGHT                      CERTIFIED             DIRECTLY        REMOTELY
                                                TESTS                             PILOTED               SUPERVISED      SUPERVISED

   REDUCED COSTS


   No pilot means reduced operating costs


   INCREASED SAFETY


   Increase safety by signiﬁcantly reducing
   human errors and increasing predictability




ARCHER INVESTOR DECK 2021                       4   TECHNOLOGY | AVIONICS AND FLIGHT CONTROL SOFTWARE                PRIVATE AND CONFIDENTIAL   40
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 42 of 54




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   41
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 43 of 54



                                                                                               AIRSPACE          PRICE
                                        AIRCRAFT SPECS            INFRASTRUCTURE                                                        COST MODEL
                                                                                              MANAGEMENT       ELASTICITY




                                                                         PRIME RADIANT




                                                                                                              OPTIMIZER




                                            TOTAL
                                                                   VEHICLE               INFRASTRUCTURE    PASSENGER LOAD
                                         ADDRESSABLE                                                                             FLIGHT PROFITABILITY
                                                                 UTILIZATION               UTILIZATION         FACTOR
                                           MARKET




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | SYSTEM SIMULATION                                                      PRIVATE AND CONFIDENTIAL   42
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 44 of 54




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   43
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 45 of 54




                                     STANDARD AEROSPACE                         HIGH VOLUME
                                     MANUFACTURING                              MANUFACTURING




ARCHER INVESTOR DECK 2021           4   TECHNOLOGY | MASS MANUFACTURING                         PRIVATE AND CONFIDENTIAL   44
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 46 of 54




  5




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   45
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 47 of 54


                                                                        2021–2025 ANTICIPATED
                                                                        USE OF PROCEEDS




KEY GROWTH INITIATIVES              IN-HOUSE COMPONENT
                                    MANUFACTURING




ARCHER INVESTOR DECK 2021           5   FINANCIAL SUMMARY                                       PRIVATE AND CONFIDENTIAL   46
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 48 of 54




ARCHER INVESTOR DECK 2021           5   FINANCIAL SUMMARY                                       PRIVATE AND CONFIDENTIAL   47
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 49 of 54


                                    CARGO




                                    MILITARY




                                    EMERGENCY
                                    SERVICES




                                    REGIONAL
                                    EXPANSION




                                    BUSINESS
                                    CHARTERS


ARCHER INVESTOR DECK 2021           5   FINANCIAL SUMMARY                                       PRIVATE AND CONFIDENTIAL   48
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 50 of 54




  5




ARCHER INVESTOR DECK 2021           5   FINANCIAL SUMMARY                                       PRIVATE AND CONFIDENTIAL   49
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 51 of 54




  6




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   50
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 52 of 54




ARCHER INVESTOR DECK 2021           6   TRANSACTION OVERVIEW                                    PRIVATE AND CONFIDENTIAL   51
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 53 of 54

                                                                                            (1) (2)
                                                                      PRO FORMA OWNERSHIP




ARCHER INVESTOR DECK 2021           6   TRANSACTION OVERVIEW                                          PRIVATE AND CONFIDENTIAL   52
                            Case 3:21-cv-02450-WHO Document 16-3 Filed 05/19/21 Page 54 of 54




          ARCHER AVIATION INC.      ARCHER.COM




ARCHER INVESTOR DECK 2021                                                                       PRIVATE AND CONFIDENTIAL   53
